Citation Nr: 0939565	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-00 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for a right knee disorder.  

2.  Whether new and material evidence has been received to 
reopen service connection for a left knee disorder.

3.  Whether new and material evidence has been received to 
reopen service connection for a left elbow disorder.

4.  Whether new and material evidence has been received to 
reopen service connection for a bilateral foot disorder.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to 
October 1956, and from September 1990 to May 1991. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which in pertinent part found that 
new and material evidence had not been submitted to reopen 
the claims for service connection for right and left knee 
conditions, left elbow condition, and bilateral foot 
condition.  A January 1997 Statement in Support of Claim by 
the Veteran reflects disagreement with the January 1997 
rating decision and a desire to contest the result (by 
request for a Decision Review Officer hearing); therefore, 
the January 1997 statement constituted a notice of 
disagreement.  In August 2005, the Board remanded this case 
so that a SOC could be provided for the issues here on 
appeal.  A statement of the case addressing these issues was 
not issued until November 2005. (An August 1999 SOC only 
addressed the issue of arthritis of the cervical spine.)  In 
January 2006, the Veteran submitted a VA Form 9 to perfect 
his appeal.  The RO has subsequently issued various 
supplemental SOCs and certified these issues to the Board.

In April 1997 the Veteran provided testimony before a 
decision review officer at the RO.  He provided testimony 
during a videoconference hearing before a Veterans Law Judge 
in June 2005.  Transcripts of these hearings are of record.  

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Thus, despite the various characterizations of the 
issue throughout the appeal, the Board must make an 
independent determination as to whether new and material 
evidence has been presented to reopen the claim of 
entitlement to service connection for right and left knee 
conditions, left elbow condition, and bilateral foot 
condition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for right and left knee 
conditions, left elbow condition, and bilateral foot 
condition are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection for right and left knee conditions, 
left elbow condition, and bilateral foot condition was denied 
in an unappealed April 1993 rating decision.

2.  Evidence received since the April 1993 rating decision is 
not cumulative or redundant of the evidence previously of 
record, relates the previously unestablished basis of current 
disability, and is sufficient to raise a reasonable 
possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The April 1993 rating decision that denied service 
connection for right and left knee conditions, left elbow 
condition, and bilateral foot condition is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 
20.1105 (2009).

2.  New and material evidence has been received to reopen 
service connection for right and left knee conditions, left 
elbow condition, and bilateral foot condition.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004 (interpreting that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal in reopening service connection, further notice 
or assistance is unnecessary to aid the Veteran in 
substantiating the aspects of the reopening claim decided 
here.



Analysis of Reopening

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996). 

In this case, in an April 1993 rating decision, the RO denied 
service connection for right and left knee conditions, left 
elbow condition, and bilateral foot condition.  Notice of 
this decision was mailed on June 10, 1993.  The Veteran did 
not enter a notice of disagreement with this decision within 
one year of notice of the decision; therefore, this decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The basis for the April 1993 rating decision was that current 
disabilities were not shown to exist at the time of the April 
1993 rating decision..  The RO pointed to a VA joint 
examination which found no impairment of the feet and knees 
and stated there was no trauma in service.  The rating 
decision appears to have denied the claim because the 
Veteran's claimed knees, left elbow, and foot conditions were 
listed as "not shown."  The rating decision added that the 
evidence showed that these conditions were not incurred in or 
aggravated by military service.  

The evidence of record at the time of the April 1993 rating 
decision included service treatment records from the 
Veteran's second period of service, which contained 
complaints of pain in the left elbow, pain and weakness of 
the left arm, degenerative joint disease and pain in both 
knees, a history of gout, pain in both feet, numbness in the 
right big toe and heel, and possible peripheral neuropathy.  
The record also contained February 1993 VA examination 
reports, which demonstrated no abnormal objective physical 
findings of the knees and hallus valgus with osteo-arthritis 
of the right foot.  Service treatment records from the 
Veteran's first period of service were not included at that 
time.    

Since the April 1993 rating decision, the Veteran has 
submitted VAMC treatment records showing a range of diagnoses 
including severe osteoarthritis and degenerative joint 
disease of both knees, tophaceous gout and olecranon bursitis 
of the left elbow, and bilateral hallux valgus, hammer toes, 
pes planus, and onychomycosis of the feet.  These records are 
new and material because they demonstrate current 
disabilities that were not noted as of April 1993, had not 
been previously submitted in connection with this claim, and 
raise the possibility that the Veteran has current 
disabilities which may be connected to service.  For these 
reasons, the Board finds that new and material evidence has 
been received to reopen service connection for right and left 
knee conditions, left elbow condition, and bilateral foot 
condition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

The issues of service connection, discussed below in the 
remand section, cannot be decided at this time because the 
Veteran's service treatment records from his first 


period of service are not of record, and it is not clear 
whether his current disabilities are connected to his first 
or second period of service or pre-existed either period of 
service.


ORDER

New and material evidence having been received, service 
connection for right knee disorder is reopened.

New and material evidence having been received, service 
connection for left knee disorder is reopened.

New and material evidence having been received, service 
connection for left elbow disorder is reopened.

New and material evidence having been received, service 
connection for bilateral foot disorder is reopened.
 

REMAND

In response to a request for service treatment records from 
the Veteran's first period of service, the U. S. Army and 
Joint Services Records Research Center (JSRRC) (formerly the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) and also formerly the U.S. Armed Services 
Center for Unit Records Research (CURR)) reported that 
service treatment records from October 1954 to October 1956 
had been sent to the RO on September 23, 1996.  A review of 
the record shows that these records are currently missing 
from the claims folder.  Although the RO issued a formal 
finding of unavailability of service records, the memorandum 
states that only one attempt to obtain them was made in 
January 2009.  There is no indication that these records do 
not exist, but rather they were sent once before to the RO 
and are not currently of record.

If VA requests records from a Federal Agency those efforts 
must continue until the records are obtained or it is 
reasonably certain that the records are unavailable or 
further efforts would be futile.  38 U.S.C.A. § 5103A(b)(3) 
(West 2002).  Therefore, further attempts to obtain service 
treatment records from the Veteran's first period of service 
are required.  

In addition, under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability; the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service, for the purpose of 
VCAA's duty to assist by examination and opinion, is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 
Vet. App. at 83.  

In this case, service treatment records show that the Veteran 
complained of bilateral knee, left elbow, and bilateral foot 
pain in service.  Post-service treatment records demonstrate 
that the Veteran has current bilateral knee, left elbow and 
bilateral foot disabilities.  However, the record does not 
contain sufficient medical evidence as to the etiology of the 
Veteran's current disabilities.  Furthermore, service 
treatment records state that the Veteran had a history of 
gout prior to service and post-service treatment records 
state that the Veteran has experience issues due to gout 
since discharge.  

An opinion is required to clarify the Veteran's current 
bilateral knee, left elbow, and bilateral foot disabilities 
and to determine their etiology.  Therefore, the Veteran 
should be provided with a VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request copies of all of the Veteran's 
service treatment records including records 
for the period of service from October 1954 
to October 1956.  All attempts to procure 
such records should be documented.  Inform 
JSRRC that, while the records may have 
already been sent to the RO, they are not 
currently of record, and are required to 
adjudicate the Veteran's claims if they are 
available. 

2.  After all available service treatment 
records have been obtained and associated 
with the claims folder, the Veteran should 
be scheduled for a VA examination to 
determine whether any current bilateral 
knee, left elbow, or bilateral foot 
condition was incurred in service.  The VA 
examiner should review the claims folder and 
note such review in the examination report 
or in an addendum.

The examiner should provide the following 
opinion as to each disability:

Is it at least as likely as not (that is, a 
50 percent or higher probability) that any 
currently diagnosed left or right knee 
disability,  left elbow disability, or 
bilateral foot disability had its onset in 
active service or is otherwise the result of 
disease or injury in service.  

The rationale for all opinions should be 
provided.  The examiner is advised that the 
Veteran is competent to report his history 
and symptoms and that his reports must be 
considered in formulating the requested 
opinion.

3.  If any of the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case to the Veteran and his 
representative before the claims file is 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim(s).  See 
38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


